Title: Poor Richard Improved, 1755
From: Franklin, Benjamin
To: 



Courteous Reader,
It is a common Saying, that One Half of the World does not know how the other Half lives. To add somewhat to your Knowledge in that Particular, I gave you in a former Almanack, an Account of the Manner of living at Hudson’s-Bay, and the Effects produced by the excessive Cold of that Climate, which seem’d so strange to some of you, that it was taken for a Romance, tho’ really authentick. In this, I shall give you some Idea of a Country under the Torrid Zone, which for the Variety of its Weather (where one would naturally expect the greatest Uniformity) is extreamly remarkable. The Account is extracted from the Journal of Monsieur Bouguer, one of the French Academicians, sent by their King to measure a Degree of Latitude under the Equinoctial, in order to settle a Dispute between the English and French Philosophers concerning the Shape of the Earth, others being at the same Time sent for the same Purpose to Lapland, under the Polar Circle. The Mountains in that Country are so lofty, that the highest we have, being compared to them, are mere Mole-hills. This Extract relates chiefly to the Country among those Mountains.
The Method of this Almanack is the same I have observed for some Years past; only in the third Column the Names of some of the principal fixed Stars are put down against those Days on which they come to the Meridian at nine a Clock in the Evening, whereby those unacquainted, may learn to know them. I am, Your obliged Friend and Servant,
R. Saunders


A Table shewing the Assize of Bread in Pennsylvania.



  Price of Wheat,per Bushel.
  Penny White.
  Penny Middling
  Penny Brown.


   £
   s.
   d.
  Oz.
  gr.
  Oz.
  gr.
  Oz.
  gr.


 0
 2
 6
12
 3
16
 0
21
 0


 0
 3
 0
11
 3
15
 1
19
 3


 0
 3
 6
10
 2
13
 2
17
 0


 0
 4
 0
10
 0
12
 1
15
 3


 0
 4
 6
 9
 2
11
 1
14
 0


 0
 5
 0
 8
 3
10
 1
13
 0


 0
 5
 6
 8
 0
 9
 2
12
 1


 0
 6
 0
 7
 2
 9
 0
11
 3


 0
 6
 6
 7
 0
 8
 2
10
 2


 0
 7
 0
 6
 2
 8
 0
10
 0


 0
 7
 6
 6
 0
 7
 0
 9
 0


 0
 8
 0
 5
 0
 6
 0
 8
 0


Note, The Weights are Avoirdupois.

The Happy Man.

Sure Peace is his: A solid Life, estrang’d
  To Disappointment and fallacious Hope,
  Rich in Content. Thomson.


Happy the Man, who free from noisy Sports,
And all the Pomp and Pageantry of Courts:
Far from the venal World can live secure,
Be moral, honest, virtuous — tho’ but poor,
Who walking still by Equity’s just Rules,
Detesting sordid Knaves, and flatt’ring Fools:
Regarding neither Fortune, Pow’r, nor State,
Nor ever wishing to be vainly great,
Without Malevolence and Spleen can live,
And what his Neighbour wants, with Joy would give;
A Foe to Pride, no Passion’s guilty Friend,
Obeying Nature, faithful to her End;
Severe in Manners, as in Truth severe,
Just to himself, and to his Friends sincere;
His Temper even, and his steady Mind
Refin’d by Friendship, and by Books refin’d.
Some low-roof’d Cottage holds the happy Swain,
Unknown to Lux’ry, or her servile Train;
He studying Nature grows serenely wise,
Like Socrates he lives, or like him dies.
He asks no Glory gain’d by hostile Arms,
Nor sighs for Grandeur with her painted Charms.
With calm Indiff’rence views the shifting Scene,
Thro’ all magnanimous, resign’d, serene.

On Hope sustain’d he treads Life’s devious Road,
And knows no Fear, except the Fear of God.
Would Heav’n indulgent grant my fond Desire,
Thus would I live, and thus should Life expire.

Epitaph on a worthy Clergyman.

Still like his Master, known by breaking Bread,
The Good he entertain’d, the Needy fed;
Of Humour easy, and of Life unblam’d,
The Friend delighted, while the Priest reclaim’d.
The Friend, the Father, and the Husband gone,
The Priest still lives in this recording Stone;
Where pious Eyes may read his Praises o’er,
And learn each Grace his Pulpit taught before.

  Epitaph on another Clergyman.

Here lies, who need not here be nam’d,
For Theologic Knowledge fam’d;
Who all the Bible had by rote,
With all the Comments Calvin wrote;
Parsons and Jesuits could confute,
Talk Infidels and Quakers mute,
To every Heretick a Foe;
Was he an honest Man? —— So so.

January. I Month.
  The Farmer.

O happy he! happiest of mortal Men!
Who far remov’d from Slavery, as from Pride,
Fears no Man’s Frown, nor cringing waits to catch
The gracious Nothing of a great Man’s Nod;
Where the lac’d Beggar bustles for a Bribe,
The Purchase of his Honour; where Deceit,
And Fraud, and Circumvention, drest in Smiles,


  A Man without a Wife, is but half a Man.
  Speak little, do much.
  He that would travel much, should eat little.
February. II Month.
  
Hold shameful Commerce, and beneath the Mask
Of Friendship and Sincerity, betray.
Him, nor the stately Mansion’s gilded Pride,
Rich with whate’er the imitative Arts,
Painting or Sculpture, yield to charm the Eye;
Nor shining Heaps of massy Plate, enwrought
With curious, costly Workmanship, allure.
Tempted nor with the Pride nor Pomp of Power,

  When the Wine enters, out goes the Truth.
  If you would be loved, love and be loveable.
March. III Month.

Nor Pageants of Ambition, nor the Mines
Of grasping Av’rice, nor the poison’d Sweets
Of pamper’d Luxury, he plants his Foot
With Firmness on his old paternal Fields,
And stands unshaken. There sweet Prospects rise
Of Meadows smiling in their flow’ry Pride,
Green Hills and Dales, and Cottages embower’d,
The Scenes of Innocence, and calm Delight.

Ask and have, is sometimes dear buying.
  The hasty Bitch brings forth blind Puppies.
April. IV Month.
  
There the wild Melody of warbling Birds,
And cool refreshing Groves, and murmuring Springs,
Invite to sacred Thought, and lift the Mind
From low Pursuits, to meditate the God!


Rural Life in a higher Class.

But sing, O Muse! the Swain, the happy Swain,
Whom Taste and Nature leading o’er his Fields,

  Where there is Hunger, Law is not regarded; and where Law is not regarded, there will be Hunger.
Two dry Sticks will burn a green One.
May. V Month.

Conduct to every rural Beauty. See!
Before his Footsteps winds the waving Walk,
Here gently rising, there descending slow
Thro’ the tall Grove, or near the Water’s Brink,
Where Flow’rs besprinkled paint the shelving Bank,
And weeping Willows bend to kiss the Stream.
Now wand’ring o’er the Lawn he roves, and now
Beneath the Hawthorn’s secret Shade reclines;

The honest Man takes Pains, and then enjoys Pleasures; the Knave takes Pleasure, and then suffers Pains.
Think of three Things, whence you came, where you are going, and to whom you must account.
June. VI Month.

Where purple Violets hang their bashful Heads,
Where yellow Cowslips, and the blushing Pink,
Their mingled Sweets, and lovely Hues combine.
Here, shelter’d from the North, his ripening Fruits
Display their sweet Temptations from the Wall,
Or from the gay Espalier; while below,
His various Esculents, from glowing Beds,
Give the fair Promise of delicious Feasts.

Necessity has no Law; Why? Because ’tis not to be had without Money.
There was never a good Knife made of bad Steel.
The Wolf sheds his Coat once a Year, his Disposition never.

July. VII Month.

There from his forming Hand new Scenes arise,
The fair Creation of his Fancy’s Eye.
Lo! bosom’d in the solemn shady Grove,
Whose rev’rend Branches wave on yonder Hill,
He views the Moss-grown Temple’s ruin’d Tower,
Cover’d with creeping Ivy’s cluster’d Leaves,
The Mansion seeming of some rural God,
Whom Nature’s Choristers, in untaught Hymns

  Who is wise? He that learns from every One.
  Who is powerful? He that governs his Passions.
  Who is rich? He that is content.
  Who is that? Nobody.
August. VIII Month.
  
Of wild yet sweetest Harmony, adore.
From the bold Brow of that aspiring Steep,
Where hang the nibbling Flocks, and view below
Their downward Shadows in the glassy Wave,
What pleasing Landscapes spread before his Eye!
Of scatter’d Villages, and winding Streams,
And Meadows green, and Woods, and distant Spires,
Seeming, above the blue Horizon’s Bound,

  A full Belly brings forth every Evil.
  The Day is short, the Work great, the Workmen lazy, the Wages high, the Master urgeth; Up, then, and be doing.
  The Doors of Wisdom are never shut.
September. IX Month.
  
To prop the Canopy of Heaven. Now lost
Amidst a blooming Wilderness of Shrubs,
The golden Orange, Arbute ever green,
The early blooming Almond, feathery Pine,

Fair Opulus,
   
   *The Gelder Rose.

 to Spring, to Autumn dear,
And the sweet Shades of varying Verdure, caught

  Much Virtue in Herbs, little in Men.
  The Master’s Eye will do more Work than both his Hands.
  When you taste Honey, remember Gall.
October. X Month.
  
From soft Acacia’s gently waving Branch,
Heedless he wanders; while the grateful Scents
Of Sweet-briar, Roses, Honeysuckles wild,
Regale the Smell; and to th’enchanted Eye
Mezareon’s purple Laurustinus’ white,
And pale Laburnum’s pendant Flow’rs display
Their diff’rent Beauties. O’er the smooth shorn Grass
His lingering Footsteps leisurely proceed,

  Being ignorant is not so much a Shame, as being unwilling to learn.
  God gives all Things to Industry.
  An hundred Thieves cannot strip one naked Man, especially if his Skin’s off.
November. XI Month.
  
In Meditation deep: When, hark! the Sound
Of distant Water steals upon his Ear;
And sudden opens to his pausing Eye
The rapid rough Cascade, from the rude Rock
Down dashing in a stream of lucid Foam:
Then glides away, meand’ring o’er the Lawn,
A liquid Surface; shining seen afar,
At Intervals, beneath the shadowy Trees;

  Diligence overcomes Difficulties, Sloth makes them.
  Neglect mending a small Fault, and ’twill soon be a great One.
  Bad Gains are truly Losses.

December. XII Month.
  
Till lost and bury’d in the distant Grove.
Wrapt into sacred Musing, he reclines
Beneath the Covert of embow’ring Shades;
And, painting to his Mind the bustling Scenes
Of Pride and bold Ambition, pities Kings.
    The End.

A long Life may not be good enough, but a good Life is long enough.
Be at War with your Vices, at Peace with your Neighbours, and let every New-Year find you a better Man.

